MITCHELL, J.
I concur. Inasmuch as the plaintiff bank and the defendant insurance company did not deal directly with each other, but each contracted with Dorr relative to its own interests, the arrangement among the parties may not be strictly a tripartite agreement. But each dealt with Dorr knowing what the proposed arrangement was between him and the other party, and did what it did in order to enable him to carry out that arrangement. The bank knew that the insurance company proposed to issue the stock certificates to Dorr if he would give it a first mortgage on the property on which the bank held a mortgage; and the bank, in consideration of its getting these certificates when issued, discharged its mortgage in order to enable Dorr to give a mortgage on the same property to the insurance company. On the other hand, the insurance company knew that the bank was releasing its mortgage in order to enable Dorr to obtain his stock certificates, and in consideration of its getting these certificates, when issued, as security in place of the released mortgage, and that, when issued, Dorr would assign them to the bank for that purpose.
Upon these facts, I have no doubt but that the insurance company waived, in favor of the bank, its lien on the stock, unless such result was prevented by the fact that the bank knew that the insurance company was going to take a real-estate mortgage in payment or as security for the payment of the stock, and by the further fact, assuming it to be a fact, that this would be ultra vires the insurance company. How much there would be in this point, if the insurance company was insolvent and the rights of its creditors were involved, it is not necessary to consider. So far as appears, it is still a going concern and solvent, and, as such, I do not think it can raise any such point against the bank.